 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 377 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2004 
Mr. Tancredo (for himself, Mr. Goode, Mr. Akin, Mr. Aderholt, Mr. Pence, Mr. Pitts, Mr. Smith of Texas, Mr. Deal of Georgia, Mr. Keller, Mr. Kingston, Mr. Bartlett of Maryland, Mr. Norwood, Mr. Jones of North Carolina, and Ms. Ginny Brown-Waite of Florida) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Recognizing the importance of Western civilization. 

Whereas the mission of United States public schools includes the preparation of students for citizenship through the teaching of civil government and the history and civil government of the United States, including the importance of the Constitution;
Whereas the history of the United States, its form of government, and its Constitution can be fully understood only in light of their roots in the heritage of Western civilization;
Whereas the values, contributions, and accomplishments of Western civilization to the national heritage of the United States and the world include the concepts of individual liberty, the rule of law, democratic institutions, universal human rights, the development of science and technology, and the importance of religious tolerance;
Whereas contemporary educational trends often de-emphasize the teaching of Western civilization and its contributions in favor of a multicultural approach that instead emphasizes the differences among the people of the United States, rather than their common heritage;
Whereas if young people are not taught to understand and appreciate the values and culture shared by the people of the United States, the United States will continue to become increasingly vulnerable to social division, mutual distrust, and animosity;
Whereas if immigrants to the United States do not gain an understanding of the national political and civic institutions of the United States as derived from Western civilization, they will be unable to participate fully and equally in the process of self-government;
Whereas the advent of swifter modes of communication, transportation, and mass migration of people across international borders could result in the balkanization of the United States unless all citizens recognize that a common set of values and purpose bind all the people of the United States together; and
Whereas the commonality of values and purpose among the people of the United States can be strengthened by widespread appreciation for Western civilization and its values, contributions, and accomplishments: Now, therefore, be it 
 
That Congress— 
(1)recognizes that teaching young people to have an appreciation of Western civilization is central to the development and maintenance of a vibrant, united, and enduring United States polity, culture, and society; and 
(2)encourages local school boards and State departments of education to ensure that these concepts and ideals are effectively taught, and that all young people who graduate from high schools do so with an understanding and appreciation of the values, contributions, and accomplishments of Western civilization. 
 
